NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANGEL ALFREDO AVILA-CRUZ,                        No.   16-73382

                Petitioner,                      Agency No. A200-707-499

 v.
                                                 MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 15, 2019**


Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Angel Alfredo Avila-Cruz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ decision dismissing his appeal from

an immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo questions of law and claims of due process violations.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014). We deny in part

and dismiss in part the petition for review.

      The agency did not err in determining Avila-Cruz is removable, where the

written pleadings submitted by his accredited representative admitted the factual

allegations in the notice to appear and conceded removability. See Santiago-

Rodriguez v. Holder, 657 F.3d 820, 830 (9th Cir. 2011) (absent egregious

circumstances, counsel’s written admission is binding on the alien client and may

be relied upon as evidence of removability). The agency did not err or violate due

process in denying his motion to withdraw his pleadings, where he did not show

any prejudice from his representative’s admissions because subsequent filings and

his own testimony established he entered the United States illegally. See id. at 831-

32 (egregious circumstances that would warrant withdrawing pleadings include: if

binding the alien to the admissions would produce an unjust result, if the

admissions are untrue, or if the admissions were the result of ineffective assistance

of counsel, which requires a showing of error and prejudice); Padilla-Martinez,

770 F.3d at 830 (“To prevail on a due-process claim, a petitioner must demonstrate

both a violation of rights and prejudice.”).

      We lack jurisdiction to review Avila-Cruz’s unexhausted contention

regarding eligibility for withholding of removal. See Tijani v. Holder, 628 F.3d

1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to review legal claims not


                                           2                                   16-73382
presented in an alien’s administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                              16-73382